Citation Nr: 1216410	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to November 1972, and his awards and decorations include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran requested for a Travel Board hearing at the RO.  However, he failed to appear for the scheduled hearing in August 2010.  As discussed below, it does not appear that the hearing notice was mailed to the Veteran's last known address.  This should be rectified upon remand.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  This file includes VA treatment records dated from September 2009 through March 2012, including both mental and physical health records.  However, there is no indication that the RO, as the agency of original jurisdiction (AOJ), reviewed such records in connection with the Veteran's claims.  Rather, the last adjudication of the issues on appeal was in a May 2008 statement of the case (SOC).  The Veteran has not waived AOJ review of such records and, as discussed below, further development is necessary for a fair adjudication of his claims.  Any further development or adjudication of this matter should take into account this paperless claims file.

The Board observes that the Veteran's representative has requested additional time to submit evidence in support of the claim for an increased rating for PTSD.  See March 2012 written brief presentation.  However, as the case must be remanded for development, the Veteran may submit any such additional information for review by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted above, the Veteran failed to appear for a scheduled Travel Board hearing at the RO in August 2010.  The Board notes that this notice was sent to the last address as documented in the paper claims file (in July 2008), and there is no indication that it was returned as undeliverable.  However, a review of the Veteran's Virtual VA paperless claims file shows that the Veteran's address was changed in letters dated from February 2009 forward, and that new address was verified with the Social Security Administration (SSA) in September 2009.  Accordingly, the Veteran should be scheduled for another hearing before a Veterans Law Judge at the local RO, and notice should be sent to the most recently provided address.  

Additionally, the Veteran was last examined for compensation purposes in October 2007, over four years ago.  He has continued to receive treatment for his service-connected PTSD since that time, including admission for suicidal ideation in May 2009.  Moreover, his representative asserted in March 2012 that the Veteran's social and occupational circumstances have substantially changed since the last VA examination.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  As noted above, although the Veteran's Virtual VA file includes physical and mental health records dated through February 2012, there is no indication that the AOJ has considered such evidence in connection with the claims on appeal.  

Therefore, upon remand, the AOJ should ensure that any outstanding treatment records pertaining to the Veteran's service-connected disabilities, including but not limited to PTSD, have been obtained and considered.  Thereafter, the Veteran should be scheduled for a new VA examination to determine the current severity of his PTSD, as well as to determine whether he is unemployable for VA purposes solely due to his service-connected disabilities.  The AOJ should ensure that the VA examiner has access to all pertinent information and evidence, including any that may be associated with the Veteran's Virtual VA file.

Concerning a TDIU, the Board notes that, where there is more than one service-connected disability (as in this case), the Veteran generally must have at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  As noted by the RO, the Veteran did not meet these criteria as of the last adjudication of his claim.  Although his PTSD is rated as 50 percent disabling, his other disabilities only combined to a 60 percent overall evaluation.  

However, if these threshold criteria are not met, but the evidence reflects that the Veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  If the Veteran still does not meet the percentage threshold after development upon remand, and the evidence shows that he is unemployable due to service-connected disabilities, the case should be submitted to the Director for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA mental and physical health treatment records have been obtained, to include both inpatient and outpatient mental health records, and any records from February 2012 forward.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his PTSD, and for an opinion as to his TDIU claim.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  The AOJ should ensure that the VA examiner(s) can access all pertinent information and evidence, including any that may be associated with the Veteran's Virtual VA file.  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  Measure and record all subjective and objective symptomatology of the Veteran's PTSD, to include any effects on social or occupational functioning, as well as a Global Assessment of Functioning (GAF) score.

(b)  Concerning a TDIU, state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities, either separately or together.  Consideration should be given to his PTSD, residuals of right tibial tubercle fracture, and tonsillitis, as well as any conditions for which service connection has been granted.  Further, the Veteran's level of education, special training, and previous work experience, but not the effects of his age or any nonservice-connected disabilities, should be considered.  The examiner should consider any other opinions of record concerning the Veteran's level of functioning, including the prior VA examination reports.  

(c)  For each of the above, the examiner(s) should provide the reasoning (or rationale) for any opinion offered.  If an opinion cannot be offered without resorting to speculation, the examiner(s) should indicate such in the report and explain why a non-speculative opinion cannot be offered.

3.  If the evidence reflects that the Veteran is unemployable due to service-connected disabilities, and he is not found to be entitled to an increased rating so as to the meet the schedular threshold criteria, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point during the appeal.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims, with consideration of all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

5.  Schedule the Veteran for his requested hearing before a Veterans Law Judge at the local RO.  Notice of the hearing date should be sent to the Veteran at his last known address, i.e., either the address that was verified in September 2009 with the SSA, or any more recent address that has been provided.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

